Citation Nr: 1541092	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-11 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Evaluation of anxiety disorder, not otherwise specified, with insomnia currently rated as 30 percent disabling.

2.  Evaluation of degenerative joint disease of the right knee, status post ACL and UCL reconstruction with scars currently rated as 10 percent disabling.  

3.  Evaluation of recurrent right ankle sprain with Achilles tendonitis currently rated as 20 percent disabling.  

4.  Evaluation of eczema currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2006 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran raised the issue of TDIU in a May 2012 notice of disagreement.  As such, the issue of entitlement to a TDIU is properly before the Board and has been included on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, further development is required prior to appellate handing of the Veteran's claims.

Regarding the claims for anxiety disorder with insomnia and right knee disability, the Veteran was last provided VA examinations in connection with his claims in January 2012.  In April 2014, the Veteran asserted that his anxiety disorder with insomnia and his right knee disability have worsened since his last VA examinations.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that more recent VA examinations are needed in this case.

With regard to the claim for recurrent right ankle sprain with Achilles tendonitis, a review of the record reflects that the Veteran filed a notice of disagreement, dated in May 2012, with the evaluation assigned for this disability by an April 2012 rating decision.  It does not appear that a Statement of the Case has been issued on this issue.  Accordingly, the Board is required to remand this issue to the AOJ for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v Brown, 10 Vet. App. 93, 97 (1997).  

The Board recognizes that in March 2014 the AOJ increased the rating assigned for the service-connected right ankle disability and indicated that this was a full grant of the benefit sought.  However, higher schedular ratings are available for rating the ankle using the Rating Schedule and a higher rating could be awarded on an extraschedular basis.  See 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5270 (2015).  In addition, in a January 2015 statement the Veteran reiterated that he did not agree with the rating currently assigned.  As such, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

With regard to the claim for eczema, a review of the record reflects that the Veteran filed a notice of disagreement, dated in June 2015, with the evaluation assigned for this disability by the June 5, 2015 rating decision.  It does not appear that a Statement of the Case has been issued on this issue.  Accordingly, the Board is required to remand this issue to the AOJ for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v Brown, 10 Vet. App. 93, 97 (1997).

The claim for a TDIU is intertwined with the increased rating claims and is not ripe for review by the Board at this time.  On remand, the Veteran should be provided notice regarding this claim and the opportunity to submit pertinent information and evidence.  

Additionally, any outstanding treatment records regarding the Veteran's disabilities should be included in the record.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran proper notice addressing how to substantiate a claim for a TDIU. 
 
2.  Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  Regarding the claims for higher ratings for recurrent right ankle sprain with Achilles tendonitis and eczema, the AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if the Veteran perfects a timely appeal.  

4.  Contact the Veteran in order to obtain copies of any outstanding records referable to treatment rendered for his disabilities and associate them with the claims file.

Also, take appropriate action in order to obtain copies of any outstanding records of VA medical treatment and associate them with the claims file.  

The Veteran should be notified that he may submit evidence to support his claim.

5.  After any additional records are associated with the claims file, the AOJ should schedule the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected anxiety disorder, not otherwise specified, with insomnia.

The claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  An explanation for all opinions must be provided.

6.  The AOJ should also schedule the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected degenerative joint disease of the right knee, status post ACL and UCL reconstruction with scars.  

The claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  An explanation for all opinions must be provided.

7.  Thereafter, the AOJ should consider all the evidence of record and readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




